Title: The Commissioners to James Moylan, 3 May 1778
From: First Joint Commission at Paris,Adams, John
To: Moylan, James


     
     Passy, 3 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:88–89. The Commissioners acknowledged letters from Moylan, dated 23, 30 March and 15, 17 April (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:384, 399) and approved of his efforts on behalf of “the Sick Men” and an American taken prisoner during the capture of an English privateer. Moylan was also informed that since John Paul Jones and his officers had approved Bersolle’s account, the Commissioners would repay him for his expense in honoring Bersolle’s draft, but that in-the future, expenditures should not be made without the Commissioners’ approval.
    